J-S27040-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CRAIG A. ALFORD                            :
                                               :
                       Appellant               :   No. 2416 EDA 2021

          Appeal from the Judgment of Sentence Entered July 23, 2021
      In the Court of Common Pleas of Monroe County Criminal Division at
                        No(s): CP-45-CR-0000929-2020

BEFORE: STABILE, J., NICHOLS, J., and SULLIVAN, J.

MEMORANDUM BY SULLIVAN, J.:                         FILED DECEMBER 15, 2022

        Craig A. Alford (“Alford”) appeals from the judgment of sentence

imposed following his convictions for persons not to possess firearms and

concealed firearms not to be carried without a license.1 We affirm.

        We briefly summarize the facts and procedural history of this case from

the trial record. On the morning of May 19, 2020, Alford was doing some yard

work at a friend’s house. See N.T., 5/10/21, at 23, 65, 85-90. His brother,

Carl Alford (“Carl”), came by and they had an altercation during which, Alford

later claimed, Carl displayed a gun. See id. at 108. After they exchanged

threats, Alford went home and retrieved a pistol which he later admitted he

purchased in Virginia in 2019, despite having prior convictions that disqualified

him from possessing a firearm in Pennsylvania. See id. at 142-45, 164-65,

178-81, 186. Later that afternoon, Alford, armed with the pistol, returned to
____________________________________________


1   See 18 Pa.C.S.A. §§ 6105(a)(1), 6106(a)(1).
J-S27040-22



his friend’s home.   Alford’s girlfriend arrived at the home in her SUV, and

Alford stood beside the car talking to her. See id. at 85-90. Carl returned,

and he and Alford exchanged gunfire.          See id. at 154, 174-75.        One

eyewitness testified that while she did not initially see Alford’s pistol, she saw

him lift his shirt and pull the pistol from his waistband before shooting at Carl.

See id. at 85-87.

      The Commonwealth charged Alford with persons not to possess

firearms, firearms not to be carried without a license, and discharge of a

firearm into an occupied structure. The Commonwealth did not charge Alford

with any offenses concerning the use of force against Carl.

      At Alford’s jury trial, Alford’s counsel asserted that he was justified in

retrieving the pistol after Carl had threatened him on the morning of May 19,

2020, and asserted that Alford acted in self-defense by returning fire at Carl

later that afternoon.    See N.T., 5/11/21, at 9, 12.       The Commonwealth

conceded that Carl had instigated the shooting but asserted, in relevant part,

that it had proved that Alford was disqualified from possessing firearms and

had carried the pistol in his car and concealed the pistol on his person before

the shooting.   See id. at 23-26. The Commonwealth also noted, without

objection from Alford, that Alford had admitted to purchasing the pistol in

Virginia in 2019 and brought it to Pennsylvania despite knowing that he was

prohibited from possessing firearms in Pennsylvania. See id. at 26.

      The trial court thereafter instructed the jury that the Commonwealth

was required to show that the firearm offenses occurred on May 19, 2020, the

                                      -2-
J-S27040-22



day of the shooting. See N.T., 5/11/21, at 62-63. The Commonwealth drew

the court’s attention to the fact that the bills of information for those offenses

alleged possession “on or about” the date of the crime. See id. at 74. The

trial court then gave a clarifying instruction that stated:

             [I] said the incident alleged to have occurred on May 19 th
       but with regard to the possession of firearm prohibited charge it
       is on or about May 19th

             So if you find it is in the evidence it doesn’t have to have
       been necessarily on May 19th, it could be anytime including on or
       about May 19th so that spans a greater time period on the
       possession prohibited. And that was on the firearm not to be
       carried without a license as well. . ..

            So those two charges. The firearms charges are on or about
       May 19th . . ..

N.T., 5/11/21, at 76. Alford did not object to the clarifying instruction.2

       The jury found Alford guilty of persons not to possess firearms and

carrying a firearm without a license, but not guilty of discharging a firearm

into an occupied structure. See id. at 82. On July 23, 2021, the trial court

imposed an aggregate sentence of 156 months to 324 months of

imprisonment.      Alford filed post-sentence motions seeking: (1) a new trial

based on the Commonwealth’s closing argument referring to Alford’s

possession of the pistol before May 19, 2020, and the trial court’s jury


____________________________________________


2 The trial court previously denied Alford’s request for jury instructions
concerning the use of force in self-defense and defense of others, but Alford
did not request an instruction for justification based on necessity.


                                           -3-
J-S27040-22


instruction that Alford’s possession of the pistol did not necessarily have to be

on May 19, 2020, (2) arrest of judgment because, as applied, the crimes for

possessing a firearm and carrying it without a license, were unconstitutional,

and (3) reconsideration of the sentence because he was entitled to mitigated

sentences because he was defending himself against Carl’s use of deadly

force. The trial court denied the post-sentence motions. Alford filed a timely

notice of appeal, and he and the trial court complied with Pa.R.A.P. 1925.3

       Alford presents the following issues for our review:

       1.     Did the trial court abuse its discretion by not granting [a]
              motion for a new trial because the court allowed the
              Commonwealth to argue possession of the weapon on any
              date[,] not just May 19, 2020 as on the information, which
              is the date [Alford] had prepared the case for?

       2.     Did the trial court abuse its discretion by not determining
              that [Alford] had a right to defend himself from deadly force
              and find the charge of possession of a weapon prohibited
              was unconstitutional under both the United States and
              Pennsylvania constitutions?

       3.     Did the trial court abuse its discretion by not determining
              that [Alford] had a right to defend himself from deadly force
              and find the charge of firearm not to be carried without a
              license was unconstitutional under both the United States
              and Pennsylvania constitutions?

       4.     Did the trial court abuse its discretion by not taking into
              consideration [Alford’s] right to defend himself and give him
              a mitigated range sentence?

Alford’s Brief at 5.
____________________________________________


3The trial court filed a Rule 1925(a) statement attaching its opinion denying
Alford’s post-sentence motions which addressed the issues Alford raises on
appeal.

                                           -4-
J-S27040-22



      Alford’s first issue suggests a challenge to the Commonwealth’s closing

argument, however our review of his argument reveals that it actually centers

on the trial court’s jury instructions concerning the date on which the offenses

occurred. We will only address the issues presented in the argument section

of his brief that are also clearly raised in his statement of questions presented.

See Pa.R.A.P. 2116(a) (stating that no question will be considered until it is

stated in the statement or questions involved or fairly suggested thereby).

Accordingly, we only address Alford’s jury instructions claim.

      We review a challenge to jury instructions under the following

standards:

            We review with deference decisions regarding instructions
      submitted to a jury; we may reverse the trial court only where we
      find that it abused its discretion or committed an error of law.
      When reviewing jury instructions for error, the charge must be
      read as a whole to determine whether it was fair or prejudicial.
      The trial court has broad discretion in phrasing its instructions . .
      . so long as the law is clearly, adequately, and accurately
      presented to the jury for its consideration. A faulty jury charge
      will require the grant of a new trial only where the charge
      permitted a finding of guilt without requiring the Commonwealth
      to establish the critical elements of the crimes charged beyond a
      reasonable doubt.

Commonwealth v. Hornberger, 74 A.3d 279, 282-83 (Pa. Super. 2013)

(internal citations brackets, and quotations omitted).

      To preserve a challenge to a jury instruction, a defendant must object

and call the alleged error to the attention of the trial court. When he fails to

do so, he waives review of his objection to the instruction.                  See


                                      -5-
J-S27040-22


Commonwealth v. Smith, 206 A.3d 551, 564 (Pa. Super. 2019). Alford’s

argument is waived because he raised no objection to the trial court’s

instructions. See Smith, 206 A.3d at 564. Thus, no relief is due.

      In his next two issues, Alford asserts that his convictions for persons not

to possess firearms and firearms not to be carried without a license are

unconstitutional.   A defendant may seek to vacate his conviction by

demonstrating that a law is unconstitutional as applied, when the application

of a statute to a particular person under particular circumstances deprived

him of a constitutional right. See Commonwealth v. Brown, 26 A.3d 485,

493 (Pa. Super. 2011). A defendant challenging a statute must meet the high

burden of demonstrating that the statute clearly, palpably, and plainly violates

the Constitution. See Commonwealth v. Torsilieri, 232 A.3d 567, 575 (Pa.

2020). When reviewing a constitutional challenge, our standard of review is

de novo, and our scope of review is plenary. See Brown, 26 A.3d at 493.

      Alford contends that his convictions were unconstitutional because they

deprived him of his right to bear arms for self-protection, and that the

restrictions on gun possession by felons are too restrictive. See Alford’s Brief

at 14-17, 19, 22. Alford maintains that he “believed that he was still in danger

after his brother” threatened him on the morning of May 19, 2020 and left,

and later that afternoon, “it was shown that [he] was defending himself from

the deadly force [used by] his brother.” See id. at 18, 21. Alford appears to




                                      -6-
J-S27040-22


assert that he possessed and carried the pistol for the sole purpose of self-

protection and not to commit a crime. See id. at 18-19, 21.

      The trial court concluded that Alford failed to show that either section

6105 or section 6106 of the statute clearly, palpably, and plainly violated the

constitution when applied to him. It found that his alleged subjective belief

that he was in danger of death or serious bodily injury did not constitute a

circumstance that would deprive him of a constitutional right, particularly

because his possession of a firearm was a continuing offense that did not occur

only when he shot at his brother. See Trial Court Opinion, 7/23/21, at 12-

14.

      Following our review, we conclude that the trial court properly analyzed

Alford’s constitutional claim and determined that it merited no relief. As the

trial court noted, courts have consistently stated that the constitutional right

to bear arms may be restricted for the good order of society and the protection

of citizens and disqualify a felon from possessing a firearm. See Lehman v.

Pennsylvania State Police, 839 A.2d 265 (Pa. 2003); accord District of

Columbia v. Heller, 554 U.S. 570, 626 (2008) (holding that a ban on

possessing a handgun in a home was unconstitutional but emphasizing that

“nothing in our opinion should be taken to cast doubt on longstanding

prohibitions of the possession of firearms by felons . . ..”).       See also

Commonwealth v. McKown, 79 A.3d 678 (Pa. Super. 2013) (holding that

the statute requiring a license to carry concealed firearms serves an important


                                     -7-
J-S27040-22


government interest, is substantially related to the achievement of that

interest, does not violate the constitutional right to bear arms).4 To the extent

that Alford focuses on his discrete act of returning fire against Carl in self-

defense, he misconstrues the record.           Alford’s convictions arose out of his

possession of the firearm before and after the shooting, i.e., his decision to

return to his home, retrieve his gun and transport it in his car, to conceal the

firearm on his person, prior to returning to the location where Carl had

allegedly threatened him with violence, and to depart from the scene with the

firearm. Pennsylvania law provides for justification based on necessity. See

18 Pa.C.S.A. § 503; see also Commonwealth v. Capitolo, 498 A.2d 806,

809 (Pa. 1985) (allowing a person who would otherwise be guilty of a crime

to establish that his conviction was justified upon a showing that he was faced

with a clear and imminent harm and reasonably believed that his actions

would avoid a greater harm; had no legal alternative to abate the harm; and

the Legislature has not acted to preclude the defense by a clear and deliberate

choice regarding the values at issue); Commonwealth v. Miklos, 159 A.3d


____________________________________________


4 The McKown Court found no error in the proposition that Section 6106 is
subject to, and satisfies, an intermediate constitutional scrutiny under both
the federal and state constitutions. See McKown, 79 A.3d at 690. Barris v.
Stroud Township, 257 A.3d 209 (Pa. Cmwlth. 2021), which Alford cites to
support his assertion that the statutes in question are too restrictive of gun
possession by felons, is distinguishable because it concerns an ordinance
regulating the discharge of firearms – not the criminal statutes at issue here
– and, in any event, it is not binding on this Court, see Commonwealth v.
Hunt, 220 A.3d 582, 590 n.6 (Pa. Super. 2019). More importantly, Alford
does not assert that a higher level of constitutional scrutiny applies here.

                                           -8-
J-S27040-22


962, 968 (Pa. Super. 2017) (stating that a person disqualified from possessing

a firearm may nevertheless do so for the precise period of time needed to

exercise self-defense, but no longer). However, Alford neither requested an

instruction for justification based on necessity at trial, nor has he analyzed

section 503 when asserting that sections 6105 and 6106 were unconstitutional

as applied.   Under these circumstances, we agree with the trial court that

Alford did not meet his burden of establishing that his convictions for persons

not to possess firearms and firearms not to be carried without a license clearly,

palpably, and plainly violated a constitutional right to bear arms for self-

protection.

      Alford’s final claim is that the trial court abused its discretion in declining

to give him a mitigated range sentence based on his exercise of self-defense.

He also asserts that the trial court should have run sentences concurrently,

not consecutively.

      A discretionary aspects of sentence claim is not appealable as of right;

an appellant must invoke this Court’s jurisdiction by satisfying a four-part test.

This Court must determine:

      (1) whether appellant has filed a timely notice of appeal, see
      Pa.R.A.P. 902 and 903; (2) whether the issue was properly
      preserved at sentencing or in a motion to reconsider and modify
      sentence, see Pa.R.Crim.P. 720; (3) whether appellant’s brief has
      a fatal defect, [see] Pa.R.A.P. 2119(f); and (4) whether there is
      a substantial question that the sentence appealed from is not
      appropriate under the Sentencing Code, [see] 42 Pa.C.S.A. §
      9781(b).




                                       -9-
J-S27040-22


Commonwealth v. Moury, 992 A.2d 162, 170 (Pa. Super. 2010) (internal

citations and brackets omitted). Alford’s brief fails to include a Rule 2119(f)

statement, but the Commonwealth has not objected, so we will not find

Alford’s claim waived on that basis. See Commonwealth v. Brougher, 978

A.2d 373, 375 (Pa. Super. 2019) (declining to find waiver for absence of Rule

2119(f) statement where Commonwealth has not objected). 5             However,

Alford’s only assertions of a substantial question are that the sentencing court

ignored a mitigating factor, and that it imposed consecutive, not concurrent,

sentences. This Court has held that the failure to consider mitigating factors

generally does not raise a substantial question. See Moury, 992 A.2d at 171.

This Court has also held that the exercise of discretion to impose consecutive

rather than concurrent sentences generally does not raise a substantial

question, see Commonwealth v. Raven, 97 A.3d 1244, 1253 (Pa. Super.

2014), except in the most extreme circumstances, such as a fifty-eight year

minimum term of incarceration for a series of thefts. See Moury, 992 A.2d at

171-72 (citing Commonwealth v. Dodge, 957 A.2d 1198 (Pa. Super. 1998)).

We conclude that Alford has not raised a substantial question warranting a

review of the discretionary aspects of the sentence.




____________________________________________


5We note with disapproval that the Commonwealth has not filed an appellate
brief in this case.


                                          - 10 -
J-S27040-22


      Moreover, even if we were to determine that Alford’s claim did raise a

substantial question, we would find no merit to his underlying allegation. Our

standard of review of a sentencing challenge is well settled:

             Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely by an error in judgment. Rather,
      the appellant must establish, by reference to the record, that the
      sentencing court ignored or misapplied the law, exercised its
      judgment for reasons of partiality, prejudice, bias or ill will, or
      arrived at a manifestly unreasonable decision.

Commonwealth v. Disalvo, 70 A.3d 900, 903 (Pa. Super. 2013) (internal

citation omitted). When imposing a sentence, the Sentencing Code requires

that the sentence be consistent with the protection of the public, the gravity

of the offense as it relates to the impact on the life of the victim and the

community,     and   the   rehabilitative   needs   of   the   defendant.     See

Commonwealth v. Riggs, 63 A.3d 780, 786 (Pa. Super. 2012); see also 42

Pa.C.S.A. § 9721.

      The trial court noted that Alford’s pre-sentence report (“PSI”) showed

six disciplinary referrals relating to assault or attempted assault against a staff

member or inmate, fighting and threatening abusive language; Alford is a

repeat felony offender as the result of four felony convictions; Alford has a

lengthy history of violent criminal activity as well as involvement with drugs

and alcohol which rehabilitation has failed to alter; Alford committed these

crimes while on another state’s probation, and Alford’s evaluative summary

concludes that he warrants a lengthy period of state incarceration. The court

                                      - 11 -
J-S27040-22


concluded that the nature of Alford’s crimes, his continued inability to conform

to the law, and the protection of the public required a consecutive sentence

of 156 to 324 months of incarceration. See Trial Court Opinion, 11/23/21, at

17-20, citing N.T., 7/23/21, at 17-18.

      We perceive no manifest abuse of discretion in the trial court’s sentence,

which took all the relevant factors into account. We note that Alford knew

that he was prohibited from owning or carrying a firearm based on his previous

violent history, yet he deliberately obtained a gun for “protection.” Moreover,

if Alford had truly felt threatened by Carl’s conduct as he claimed, he could

have notified the police. Instead, he went home and retrieved a firearm and,

according to an eyewitness, fired first when Carl returned to the scene. Given

these facts, along with those contained in Alford’s PSI, we perceive nothing in

those facts that demonstrate that the trial court manifestly abused its

discretion in sentencing.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/15/2022




                                     - 12 -